Title: To George Washington from Nathanael Greene, 26 September 1783
From: Greene, Nathanael
To: Washington, George


                  
                     Dear Sir
                     Anapolis Sept 26th 1783
                  
                  I am this far on my way to the Northward and should have had the happiness of seeing you before this but have been sick with a fever at Alexandria.  I dined at Mount Vernon and went to Alexandria in the Evening and that night was taken with a fever which lasted me nine days.  For six days I had no intermission and but little remission.  My fever is gone but has left me exceeding weak.  While it was on me I could help my self little better than a Child.  My strength is now so exhausted that I am obliged to travel with care and shall make but slow progress for some days to come.  I have the pleasure to hear your Excellency is in good health but I am sorry to hear Mrs Washington is otherwise.  Every thing is well at Mount Vernon and your friends universally are wishing to see you among them again.  Virginia it is thought will grant the five per Cent duty agreeable to the requisition of Congress. Present me most respectfully to Mrs Washington and the Gentlemen of your family.  Reports say here that Mrs Custis is going to be married shortly to Doctor Stewart.  I am with esteem & affection Your Excellencys Most obedt humble Servt
                  
                     Nath. Greene
                  
               